NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 10-3392
                                 ___________

                      UNITED STATES OF AMERICA,

                                       v.

                          DWAYNE UNDERWOOD
                        a/k/a DONNY UNDERWOOD

                              Dwayne Underwood,
                                      Appellant
                  ____________________________________

                  Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                    (D.C. Criminal No. 2-99-cr-00717-001)
                  District Judge: Honorable Paul S. Diamond
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                             November 18, 2010

        Before: RENDELL, CHAGARES and ALDISERT, Circuit Judges

                      (Opinion filed: November 29, 2010)
                                 ___________

                          OPINION OF THE COURT
                               ___________

PER CURIAM.

    Appellant, Dwayne Underwood, a federal prisoner at FCI-Manchester in
Kentucky, is serving of term of 270 months’ imprisonment, which was imposed in 2000

by the United States District Court for the Eastern District of Pennsylvania following his

conviction on charges of possession of cocaine base and marijuana with intent to

distribute (21 U.S.C. § 841(a)(1)), possession of a firearm in furtherance of a drug

trafficking crime (18 U.S.C. § 924(c)(1)), and possession of a firearm by a convicted

felon (18 U.S.C. § 922(g)(1)).

       On April 22, 2010, Underwood filed a motion under Federal Rule of Criminal

Procedure 41(g) for the return of seized property.1 Underwood sought the return of a

white photo album, an orange sport jacket, and assorted photographs. The government

responded with evidence that the Philadelphia Police Department had destroyed the

property in 2005 pursuant to a court order. The District Court found that evidence

conclusive and denied the Rule 41(g) motion, noting that its denial was without prejudice

to Underwood’s right to assert claims for alternative forms of relief, i.e., relief other than

return of the property, which is the only remedy available under Rule 41(g), see United

States v. Bein, 214 F.3d 408, 415 (3d Cir. 2000). Underwood timely filed this appeal.

We have jurisdiction under 28 U.S.C. § 1291.

       Although he appeals the order denying his Rule 41(g) motion, Underwood has

chosen to devote his brief on appeal to an entirely different subject: namely, a claim that

   1
     “A District Court has jurisdiction to entertain a motion for return of property made
   after the termination of criminal proceedings against the defendant; such an action is
   treated as a civil proceeding for equitable relief.” United States v. Chambers, 192
   F.3d 374, 376 (3d Cir. 1999).
                                               2
he should be re-sentenced in light of Begay v. United States, 553 U.S. 137 (2008),

because his designation as a career offender under U.S.S.G. § 4B1.1 was improperly

based upon a prior conviction for reckless endangerment. As the government rightly

argues, this appeal is not the proper forum for Underwood to launch a collateral attack

upon the legality of his sentence. Because Underwood has elected not to brief any issue

challenging the order denying his motion for return of property, he has waived any such

issue. See Eurofins Pharma US Holdings v. BioAlliance Pharma SA, --- F.3d ---, 2010

U.S. App. LEXIS 20996, at *32 n.15 (3d Cir. Oct. 12, 2010). There being no issue

properly before this Court for review, we will affirm the order denying the Rule 41(g)

motion.2




   2
     As to Underwood’s attack upon his career offender status, Rule 41(g) plainly
   provides no authority to address that claim in the present proceeding. As the
   government observes in its brief, Underwood has two options for presenting his
   claim: (1) he can file an application in this Court under 28 U.S.C. § 2244 for
   permission to file a second or successive motion under 28 U.S.C. § 2255 in the
   sentencing court, or (2) he can file a petition for a writ of habeas corpus under 28
   U.S.C. § 2241 in the district of his confinement, which at present is the United States
   District Court for the Eastern District of Kentucky. There is no indication in the
   record before us that Underwood has pursued either avenue for relief. We express no
   view on the merits of Underwood’s Begay claim, and no view on whether Underwood
   would be entitled to have his claim heard under § 2255 or § 2241. Those issues are
   not properly before us on this appeal.
                                            3